DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
3.	Claims 1-20 are objected to for the following informality: 
the term “a ingredients list”, as recited in each of claims 1, 11 and 20, is considered to be a typographical error for -- an ingredients list --. 
In addition, each of claims 1 and 11 recites, “ingredient share ranking s of” (see the last paragraph of each of claims 1 and 11). However, the above term is considered to be a typographical error for -- ingredient share ranking of --.
Accordingly, appropriate corrections are required regarding the informalities identified above. 
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
nutrition content information associated with a plurality of reference ingredients, wherein nutrition content information comprises amounts of a plurality of nutrients in a set amount of a food item; ingredients lists and nutrition label information of food products; retrieve a ingredients list associated with a food product; parse the ingredients list to an ordered list of a plurality of ingredients; match an ingredient of the plurality of ingredients to a reference ingredient to determine a nutrition content associated with the ingredient; assign ingredient share ranking to the ingredient based on its position on the ingredients list; retrieve nutrition label information associated with the food product, the nutrition label information comprises an overall nutrition content of the food product; and determine estimated ingredient shares of one or more of the plurality of ingredients in the food product based on the nutrition content of the one or more of the plurality of ingredients, the ingredient share rankings of the one or more of the plurality of ingredients, and the overall nutrition content of the food product.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: retrieve ingredients list associated with a food product; parse the ingredients list to an ordered list of a plurality of ingredients; match an ingredient of the plurality of ingredients to a reference ingredient to determine a nutrition content associated with the ingredient, wherein nutrition content comprises amounts of a plurality of nutrients in a set amount of a food item; assign ingredient share ranking to the ingredient based on its position on the ingredients list; retrieve nutrition label information associated with the food product, the nutrition label information comprises an overall nutrition content of the food product; and determine estimated ingredient shares of one or more of the plurality of ingredients in the food product based on the nutrition content of the one or more of the plurality of ingredients, the ingredient share rankings of the one or more of the plurality of ingredients, and the overall nutrition content of the food product.
— 	Considering claim 20, the following claimed limitations recite an abstract idea: 
retrieve ingredients list associated with a food product; parse the ingredients list to an ordered list of a plurality of ingredients; match an ingredient of the plurality of ingredients to a reference ingredient to determine a nutrition content associated with the ingredient, wherein nutrition content comprises amounts of a plurality of nutrients in a set amount of a food item; assign ingredient share ranking to the ingredient based on its position on the ingredients list; retrieve nutrition label information associated with the food product, the nutrition label information comprises an overall nutrition content of the food product; and determine estimated ingredient shares of one or more of the plurality of ingredients in the food product based on the nutrition content of the one or more of the plurality of ingredients, the ingredient share ranking of the one or more of the plurality of ingredients, and the overall nutrition content of the food product.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to mental processes, which is part of one of the enumerated groupings of abstract ideas identified according to the current eligibility standard (MPEP 2106.04(a)). For instance, the current claims correspond to an evaluation scheme, wherein the amount of one or more ingredients and/or nutrition of a food product(s) is evaluated based on the analysis of data gathered from one or more resources (e.g. ingredient reference database, food products database, nutrition label information, etc.). 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a reference ingredients database, food products database, a control circuit coupled to the reference ingredients database and the food products database etc., which are utilized to facilitate the recited functions with respect to: collecting information  (“storing nutrition content information associated with a plurality of reference ingredients . . . storing ingredients lists and nutrition label information of food products”); retrieving and analyzing information (“retrieve [a] ingredients list associated with a food product . . . parse the ingredients list to an ordered 
list . . . match an ingredient of the plurality of ingredients to a reference  . . . to determine a nutrition content . . . assign ingredient share ranking to the ingredient  . . . retrieve nutrition label information . . .”); determining or generating one or more results of the analysis (“determine estimated ingredient shares of one or more of the plurality of ingredients  . . . the ingredient share rankings  . . . the overall nutrition content of the food product”), etc.

 However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving and storing data into one or more databases; retrieving and analyzing the data using one or more algorithms;  generating one or more results based on the analysis, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
In addition, the practice of utilizing the conventional computer/Internet technology as a tool to assess the ingredient and/or nutrition content of a food product(s), including the process of analyzing—using one or more algorithms—information gathered from 
one or more sources/database to estimate the amount of each ingredient and/or nutrient in the food product, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see US 2011/0123964; US 2006/0200480; US 2006/0122468, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the dependent claims (i.e. claims 2-10 and 12-19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function to facilitate the abstract idea. Thus, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. 
Prior Art
●	Although some references are analogous to the current claimed invention, the prior art does not teach the current invention as currently claimed.
(a)	For instance, Mainardi (US 2019/0371452) is analogous to the current claimed invention; however, it lacks serval claimed features. For instance, Mainardi suggests the implementation of a database that contains foods or food composition items and respective nutrient content (see [0040]); however, Mainardi lacks the process of retrieving ingredients list associated with a food product from the food database, and parsing the ingredients list to an ordered list of a plurality of ingredients. Instead, Mainardi is concerned with the process of determining, based on the total nutrient content of a consumable or group of consumables, a nutrient health score for each nutrient (see [0050]). 
Mainardi is also silent regarding the process of assigning ingredient share ranking to an ingredient based on its position on the ingredients list, which is a process performed subsequent to determining the nutrient content of the ingredient by matching the ingredient to a reference ingredient. Instead, Mainardi is describing the process of analyzing database of consumables (e.g. foods or ingredients) in order to determine, based on a nutritional score calculated for an individual, combination of consumables (e.g. ingredients) that place the individual in the healthy amount ranges (see [0063]). 
Thus, at least for the reasons above, Mainardi fails to teach or suggest the current invention as currently claimed. 
(b)	Wooten (US 2005/0240444) is also analogous to the current claimed invention; however, Wooten also lacks some of the current claimed features. For instance, Wooten suggests the implementation of various types of dietary databases ([0085] to [0089]); however, Wooten fails to teach the process of retrieving ingredients list associated with a food product from the food database, and parsing the ingredients list to an ordered list of a plurality of ingredients. Instead, Wooten describes a process that allows a health-provider to generate or edit a meal plan to a user, wherein the meal plan comprises daily meals having specified calories per day for common nutrients (e.g. protein, carbohydrates and fat); and a food item list is generated that comprises food item options, wherein relevant information—such as serving size and nutrition—is presented regarding a selected food item from the list ([0093] to [0095]). Accordingly, Wooten also fails to teach the process of assigning ingredient share ranking to an ingredient based on its position on the ingredients list, which is a process performed subsequent to determining the nutrient content of the ingredient by matching the ingredient to a reference ingredient.
Thus, at least for the reasons above, Wooten also fails to teach or suggest the current invention as currently claimed. 



















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715